

115 HR 898 IH: Credit Score Competition Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I115th CONGRESS1st SessionH. R. 898IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Royce of California (for himself, Ms. Sinema, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require Fannie Mae and Freddie Mac to establish procedures for considering certain credit scores
			 in making a determination whether to purchase a residential mortgage, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Credit Score Competition Act of 2017. 2.Credit score validation; validation process (a)Use of credit scores by Fannie Mae in purchasing residential mortgagesSubsection (b) of section 302 of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)
 (A)Use of credit scoresThe corporation may condition its purchase of a residential mortgage under this section on the provision of a credit score for the borrower only if—
 (i)the credit score is derived from any credit scoring model that has been validated and approved by the corporation under this paragraph;
 (ii)the corporation has established and made publicly available a description of the process the corporation will use to validate and approve credit scoring models, which process shall comply with any standards and criteria established by the Director of the Federal Housing Finance Agency pursuant to section 1328 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992; and
 (iii)the corporation provides for the use of such credit score by all of its automated underwriting systems and any other procedures and systems used to purchase residential mortgages.
 (B)Validation and approval processThe process described in subparagraph (A)(ii) shall include an evaluation of— (i)the criteria used to validate and approve a credit scoring model, including measures of the integrity, reliability, and accuracy of such model, and an assurance that such model is consistent with the safe and sound operation of the corporation; and
 (ii)the data necessary for the validation of the credit scoring model. (C)ApplicationIf the corporation elects to use a credit score under this paragraph, the corporation shall solicit applications from developers of credit scoring models for the validation and approval of such models under the process described in subparagraph (A)(ii).
						(D)Timeframe for determination; notice
 (i)In generalThe corporation shall establish a date before which the corporation shall make a determination with respect to any application submitted under subparagraph (C) and provide notice of such determination to the applicant. Such date shall not be later than 180 days after the date on which an application is submitted to the corporation.
 (ii)ExtensionsThe Director of the Federal Housing Finance Agency may authorize up to 2 extensions of the date established under clause (i), each of which shall not exceed 30 days, upon the written request and a showing of good cause by the corporation.
 (iii)Status noticeThe corporation shall provide notice to an applicant regarding the status of an application submitted under subparagraph (C) not later than 60 days after the date on which the application was submitted to the corporation.
 (iv)Reasons for disapprovalIf an application is disapproved, the corporation shall provide to the applicant the reasons for the disapproval not later than 30 days after a determination is made under this subparagraph.
 (E)Authority of DirectorIf the corporation elects to use a credit score under this paragraph, the Director of the Federal Housing Finance Agency shall require the corporation to routinely update the validation and approval process described in subparagraph (A)(ii) as the Director, in the Director’s discretion, deems to be necessary to ensure such process remains appropriate and adequate and complies with any standards and criteria established pursuant to section 1328 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992.
 (F)Credit score definedIn this paragraph, the term credit score means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan to predict the likelihood of certain credit behaviors, including default..
 (b)Use of credit scores by Freddie Mac in purchasing residential mortgagesSection 305 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454) is amended by adding at the end the following new subsection:
				
					(d)
 (1)Use of credit scoresThe Corporation may condition its purchase of a residential mortgage under this section on the provision of a credit score for the borrower only if—
 (A)the credit score is derived from any credit scoring model that has been validated and approved by the Corporation under this subsection;
 (B)the Corporation has established and made publicly available a description of the process the corporation will use to validate and approve credit scoring models, which shall comply with any standards and criteria established by the Director of the Federal Housing Finance Agency pursuant to section 1328 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992; and
 (C)the Corporation provides for use of such credit score by all of its automated underwriting systems and any other procedures and systems used to purchase residential mortgages.
 (2)Validation and approval processThe process described in paragraph (1)(B) shall include an evaluation of— (A)the criteria used to validate and approve a credit scoring model, including measures of the integrity, reliability, and accuracy of such model and an assurance that such model is consistent with the safe and sound operation of the Corporation; and
 (B)the data necessary for the validation of the credit scoring model. (3)ApplicationIf the Corporation elects to use a credit score under this subsection, the Corporation shall solicit applications from developers of credit scoring models for the validation and approval of such models under the process described in paragraph (1)(B).
						(4)Timeframe for determination; notice
 (A)In generalThe Corporation shall establish a date before which the Corporation shall make a determination with respect to any application submitted under paragraph (3) and provide notice of such determination to the applicant. Such date shall not be later than 180 days after the date on which an application is submitted to the Corporation.
 (B)ExtensionsThe Director of the Federal Housing Finance Agency may authorize up to 2 extensions of the date established under subparagraph (A), each of which shall not exceed 30 days, upon the written request and a showing of good cause by the Corporation.
 (C)Status noticeThe Corporation shall provide notice to an applicant regarding the status of an application submitted under paragraph (3) not later than 60 days after the date on which the application was submitted to the corporation.
 (D)Reasons for disapprovalIf an application is disapproved, the corporation shall provide to the applicant the reasons for the disapproval not later than 30 days after a determination is made under this paragraph.
 (5)Authority of DirectorIf the Corporation elects to use a credit score under this subsection, the Director of the Federal Housing Finance Agency shall require the Corporation to routinely update the validation and approval process described in paragraph (1)(B) as the Director, in the Director’s discretion, deems to be necessary to ensure such process remains appropriate and adequate and complies with any standards and criteria established pursuant to section 1328 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992.
 (6)Credit score definedIn this subsection, the term credit score means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan to predict the likelihood of certain credit behaviors, including default..
 3.Authority of Director of the Federal Housing Finance AgencySubpart A of part 2 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following new section:
			
 1328.Regulations for use of credit scoresThe Director may, by regulation, establish standards and criteria for any process used by an enterprise to validate and approve credit scoring models pursuant to section 302(b)(7) of the Federal National Mortgage Association Charter Act and section 305(d) of the Federal Home Loan Mortgage Corporation Act..
 4.Effective dateThe amendments made by this Act shall take effect 180 days after the date of enactment of this Act. 